United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-2653
                                    ___________

United States of America,                *
                                         *
      Plaintiff - Appellee,              * Appeal from the United States
                                         * District Court for the
      v.                                 * Northern District of Iowa.
                                         *
David Steil,                             *      [UNPUBLISHED]
                                         *
      Defendant - Appellant.             *
                                    ___________

                               Submitted: February 13, 2001

                                   Filed: March 23, 2001
                                    ___________

Before LOKEN, HEANEY, and BYE, Circuit Judges.
                           ___________

PER CURIAM.

       David Steil pleaded guilty to conspiracy to distribute methamphetamine and
conspiracy to commit bank burglary in violation of 21 U.S.C. §§ 841 and 846 and 18
U.S.C. § 371. At sentencing, the district court1 granted the government’s substantial
assistance motion under U.S.S.G. § 5K1.1 and imposed concurrent sentences of 132
months on the drug conspiracy count and 60 months on the burglary conspiracy count.



      1
       The HONORABLE MICHAEL J. MELLOY, United States District Judge for
the Northern District of Iowa.
On appeal, Steil first argues the district court erred in applying the 1997 Sentencing
Guidelines to his drug conspiracy offense, instead of the 1995 Guidelines, because his
criminal conduct occurred primarily during August, September, and October of 1997,
before the effective date of the 1997 Guidelines. Steil further argues the district court
abused its discretion in departing downward only to 132 months, rather than 120
months, his mandatory minimum sentence. These contentions are not reviewable on
appeal because Steil’s sentence of 132 months is below the bottom of his guidelines
range, whether determined under the 1995 or the 1997 Guidelines, and because we lack
authority to review the extent of the district court’s downward departure. See United
States v. Puckett, 147 F.3d 765, 772 (8th Cir. 1998); United States v. Baker, 64 F.3d
439, 441 (8th Cir. 1995).

       Steil has also filed a motion for leave to file a supplemental brief to address
issues he believes are raised by the Supreme Court’s recent decision in Apprendi v.
New Jersey, 530 U.S. 466 (2000). We are satisfied there was no plain error under
Apprendi. Steil agreed to and did plead guilty to an information charging him with
conspiring to distribute more than 1000 grams of methamphetamine. In addition,
Steil’s sentence of 132 months is less than the statutory maximum penalty for
distributing any quantity of methamphetamine. See 21 U.S.C. § 841(b)(1)(C); United
States v. Aguayo-Delgado, 220 F.3d 926, 934 (8th Cir. 2000). Accordingly, the motion
is denied, and the judgment of the district court is affirmed.

      A true copy.

             Attest:

                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-